Citation Nr: 1829266	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  16-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for service-connected prostate cancer status post radiation therapy from February 21, 2015, to October 28, 2015; an evaluation greater than 20 percent from October 29, 2015, to November 13, 2016; and an evaluation greater than 40 percent from November 14, 2016.

2.  Entitlement to an evaluation greater than 40 percent for service-connected left lower extremity sciatic nerve peripheral neuropathy and sciatica as secondary to the service-connected disability of reactive arthritis of unknown etiology with lumbar spine compression injury.

3.  Entitlement to an evaluation greater than 40 percent for service-connected right lower extremity sciatic nerve peripheral neuropathy and sciatica as secondary to the service-connected disability of reactive arthritis of unknown etiology with lumbar spine compression injury.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1962 to June 1982, including combat service in Vietnam and his decorations include the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2018, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

With respect to the prostate cancer issue, in March 2015 the RO, in pertinent part, granted entitlement to service connection with an initial evaluation of 100 percent, effective August 13, 2012.  An evaluation of 10 percent was assigned, effective February 21, 2015.  In June 2016, the RO, in pertinent part, increased the rating to 20 percent, effective October 29, 2015.  In December 2016, the RO, in pertinent part, increased the rating to 40 percent, effective November 14, 2016.

With respect to the peripheral neuropathy issues, in March 2015, the RO, in pertinent part, granted entitlement to service connection with an initial evaluation of 40 percent, effective February 27, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, as of February 21, 2015, the Veteran's service-connected prostate cancer more nearly approximated in requiring the wearing of absorbent materials which must be changed two to four times per day, daytime voiding interval less than one hour, and awakening to void five or more times per night.

2.  The preponderance of the evidence is against a finding that the Veteran's service connected left lower extremity sciatic nerve peripheral neuropathy disorder resulted in severe, with marked muscular atrophy incomplete paralysis.

3.  The preponderance of the evidence is against a finding that the Veteran's service connected right lower extremity sciatic nerve peripheral neuropathy disorder resulted in severe, with marked muscular atrophy incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no greater, for service-connected prostate cancer status post radiation therapy from February 21, 2015, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.115b, Diagnostic Code 7528 (2017).

2.  Entitlement to an evaluation greater than 40 percent for service-connected left lower extremity sciatic nerve peripheral neuropathy and sciatica as secondary to the service-connected disability of reactive arthritis of unknown etiology with lumbar spine compression injury, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

3.  Entitlement to an evaluation greater than 40 percent for service-connected right lower extremity sciatic nerve peripheral neuropathy and sciatica as secondary to the service-connected disability of reactive arthritis of unknown etiology with lumbar spine compression injury, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Prostate Cancer

The Veteran and his representative assert that his prostate cancer disorder warrants an increased rating, which is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b .  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent evaluation is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent evaluation is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.

For urinary frequency, a 10 percent rating is appropriate for daytime voiding interval between two and three hours or awakening to void two times per night.  38 C.F.R. § 4.115a.  A 20 percent rating is appropriate for daytime voiding interval between one and two hours or awakening to void three to four times per night.  Id.  A 40 percent rating is appropriate for daytime voiding interval less than one hour or awakening to void five or more times per night.  Id.

For renal dysfunction, a 0 percent rating is appropriate for renal dysfunction with albumin and casts with history of acute nephritis or hypertension.  38 C.F.R. § 4.115a.  A 30 percent rating is appropriate for constant albumin or recurring with hyaline and granular casts or red blood cells or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A 60 percent rating is appropriate for constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  An 80 percent rating is appropriate for persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent rating is assigned for regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decease function of kidney or other organ systems, especially cardiovascular.  Id.

On August 13, 2012, the Veteran filed a claim of entitlement to service connection for prostate cancer.  In March 2015, the RO granted entitlement to service connection with an initial evaluation of 100 percent, effective August 13, 2012, date of claim.  The RO thereafter reduced his disability rating to 10 percent, effective February 21, 2015.  The Veteran timely filed his notice of disagreement in October 2013 and his substantive appeal in August 2016.  Because the Veteran was assigned a 100 percent disability prior to February 21, 2015, the Board will consider evidence of symptomatology from the period beginning February 21, 2015.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

The Board takes into consideration the Veteran's statements with respect to his prostate cancer disability.  He states that his awakening to void is a minimum of two times per night, sometimes up to five times in eight to nine hours.  See November 2015 correspondence.  Daytime voiding is often less than two hours accompanied by extreme urgency and incontinence.  Id.  He wears absorbent materials with the changing interval varying on how quickly he responds to the urgency.  Id.  Nighttime voiding interval is now almost hourly with absorbent material often changed several times per day.  See August 2016 VA Form 9.  He has had urological problems, incontinence, and impotence since 2011.  See March 2018 hearing transcript.  His disability ratings should never have gone down because the symptoms never went away.  Id.  It has affected the quality of his life, "embarrassingly."  Id.  He wakes up nightly four to six times per night about every hours to urinate, once per hour during the day to change his absorbent materials each time he needs to urinate.  Id.  This has remained constant throughout the entire appeal period.  Id.

Turning to the medical evidence of record, a VA prostate examination was conducted in February 2015.  The examiner noted:  voiding dysfunction resulting from prostate cancer treatment; does not require wearing of absorbent material; dysfunction does not require use of an appliance; dysfunction causes increased urinary frequency with daytime voiding between two and three hours and nighttime awakening to void two times; and the dysfunction causes symptoms of obstructed voiding including hesitancy, slow stream, weak stream, and decreased force of stream.

A November 2015 private treatment record notes post-voiding dribbling.  He uses pads daily.  Id.  He has the sensation of not emptying his bladder completely when finished urinating.  Id.  He has to urinate again fewer than two hours after he has finished urinating.  Id.  He has the sensation of not emptying his bladder completely when finished urinating.  Id.  He has to get up to urinate four times from the time he goes to bed until the time he gets up in the morning.  Id.  The physician noted the Veteran's past genitourinary medical history including:  impotence, incomplete emptying, incontinence, urinary urgency, and decreased force of stream.  Id.  June 2016 VA treatment records note daytime voiding of one to two hours; increased urination; and increased urinary frequency in the morning.

A VA prostate cancer examination was conducted in November 2016.  The examiner diagnosed the Veteran with voiding dysfunction.  It causes urine leakage requiring absorbent material which must be changed two to four times per day.  It causes increased urine frequency with daytime voiding between one and two hours and nighttime awakening to void of five or more times.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regard to the severity of the Veteran's disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

The Board notes that the Veteran was assigned a 10 percent evaluation effective February 21, 2015, a 20 percent evaluation effective October 29, 2015, and a 40 percent evaluation effective November 14, 2016.  The Board finds that the Veteran is entitled to a rating of 40 percent throughout the appeal period from February 21, 2015 because he exhibits the symptoms required for a 40 percent rating under Ratings of the Genitourinary System-Dysfunctions.  See 38 C.F.R. § 4.115a.  More specifically, the Veteran experienced obstructed voiding including hesitancy, slow stream, weak stream, and decreased force of stream at least since February 2015 and his November 2015 private treatment records note the use of daily pads and waking up at night at least four times to urinate.  His private treatment records also note a tenured history of genitourinary symptoms.  Id.  His last VA examination in November 2016 documents urine leakage requiring absorbent material which must be changed two to four times per day and increased urine frequency with daytime voiding between one and two hours and nighttime awakening to void of five or more times.  The Board also acknowledges the Veteran's testimony as to his symptoms in which he states has remained constant throughout the appeal period, wakes up nightly four to six times per night about every hour to urinate, once per hour during the day to change his absorbent materials each time he needs to urinate.  Therefore, when viewed in conjunction with all the Veteran's genitourinary symptoms and finding that they have remained constant since at least February 2015, the Board finds that the Veteran's symptoms more nearly approximate a 40 percent evaluation.

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 40 percent, but no greater for the period beginning February 21, 2015.

II.  Increased Rating for Bilateral Peripheral Neuropathy

The Veteran and his representative assert that his peripheral neuropathy of the left and right lower extremities warrants an increased rating, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 8520.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

On February 27, 2013, the Veteran filed a claim of increased rating for bilateral peripheral neuropathy.  In March 2015, the RO assigned a 40 percent disability rating for the left and right lower extremity sciatic nerve peripheral neuropathy and sciatica, effective February 27, 2013, date of claim.  The Veteran timely filed his notice of disagreement in May 2015 and his substantive appeal in August 2016.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology up to one year prior to the date of claim, the period beginning February 27, 2012.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

The Board takes into consideration the Veteran's statements with respect to his bilateral peripheral neuropathy.  He rates his pain on a scale of nine out of ten.  See August 2013 private treatment records.  See March 2014 statements.  His symptoms continue to increase in frequency and intensity.  See August 2016 VA Form 9.  He has reduced feeling and numbness, recurring shooting/stabbing pains, muscle cramping and spasms in his feet and legs, severe restless leg syndrome, less tolerance to temperature variation, he cannot stand or walk for more than 15-20 minutes, and he has increasing weakness and loss of balance and incoordination.  Id.  His pain has continued to worsen and cannot walk for more than 10 minutes at a time.  See March 2018 hearing transcript.  He is almost completely crippled.

Turning to the medical evidence of record, a VA peripheral nerves examination was conducted in January 2015.  The examiner noted mild paresthesias and/or dysesthesias in the right and left lower extremities and numbness in the right and left lower extremities.  No muscle atrophy was noted.  The examiner noted mild incomplete paralysis of the right and left sciatic nerves.

A VA peripheral nerves examination was conducted in November 2016.  The examiner noted mild pain and numbness in the right and left lower extremities.  With respect to the sciatic nerves, the examiner noted moderate incomplete paralysis of the right lower extremity and moderately severe incomplete paralysis of the left lower extremity.  He has left calf muscle atrophy.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regard to the severity of the Veteran's peripheral neuropathy disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's peripheral neuropathy condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

The Board notes that the Veteran was assigned a disability rating of 40 percent effective February 27, 2013, based on moderately severe incomplete paralysis of the bilateral lower extremities sciatic nerve.  The Board finds that the Veteran is not entitled to a rating in excess of 40 percent because he does not exhibit the symptoms required for the next higher rating under 38 C.F.R. § 4.124a.  More specifically, there was no indication that the Veteran displayed any symptoms associated with a 60 percent disability rating, such as severe, with marked muscular atrophy incomplete paralysis of the sciatic nerve.  There was no indication that the Veteran displayed any symptoms associated with any other higher rating, such as complete paralysis of the sciatic nerve.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

Entitlement to an evaluation of 40 percent, but no greater, for service-connected prostate cancer status post radiation therapy from February 21, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation greater than 40 percent for service-connected right lower extremity sciatic nerve peripheral neuropathy and sciatica as secondary to the service-connected disability of reactive arthritis of unknown etiology with lumbar spine compression injury, is denied.

Entitlement to an evaluation greater than 40 percent for service-connected left lower extremity sciatic nerve peripheral neuropathy and sciatica as secondary to the service-connected disability of reactive arthritis of unknown etiology with lumbar spine compression injury, is denied.


REMAND

At the Board hearing the Veteran testified that his employer made accomodations and that he was not "gainfully employed" because he actually works "no more than an hour a day" and reports that he employer made accommodations to him based on his military service that it did not make for others, resulting in a protected work environment.  See Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  In addition, the record does not contain a completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  As such, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Any outstanding VA treatment records dated since June 2016 should be associated with the claims file.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Give the Veteran an opportunity to clarify his work history and submit a VA Form 21-8940 in addition to any additional evidence that is relevant with regard to his claim for a TDIU.

3.  After conducting any additional development deemed necessary, readjudicate the claim in light of the Court's decision in Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


